Citation Nr: 1425970	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and C.C.


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970, including service in the Republic of Vietnam from February 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The Veteran and a witness presented testimony before the undersigned at a February 2013 hearing, and a transcript of that hearing is associated with the record.

The issues of entitlement to service connection for a prostate disability, hypertension, and IBS, and entitlement to a rating in excess of 70 percent for PTSD are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than level IV hearing acuity in the left ear and level I hearing acuity in the right ear.




CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that the Board address reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine the probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Once a decision awarding service connection, a disability rating, and an effective date has been made, the notice has served its purpose, and notice is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Because the issue on appeal relates to a claim for a higher initial rating for service-connected bilateral hearing loss, the Board concludes that the notice requirements have been satisfied.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records and VA treatment records have been obtained, to the extent available.  The Veteran has been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Board finds that the examiners have considered the functional effects of the Veteran's hearing problems.  The examination reports are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2013); Martinak v. Nicholson, 21 Vet. App. 447 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to decision.

Increased Rating for Hearing Loss

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, rating the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2013).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  In exceptional cases in which the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

A July 2010 audiological examination, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
25
30
30
30
RIGHT
30
30
45
50

Puretone threshold averages were 28.75 decibels for the left ear and 38.75 decibels for the right ear.  Speech discrimination scores were 96 percent for the left ear and 92 percent for the right ear.

That audiometric evaluation demonstrates that the Veteran had level I hearing in both the left and right ears (between 0 and 41 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both the poorer and the better ear at level I hearing loss, a 0 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.  

In a January 2011 audiological examination, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
60
55
55
55
RIGHT
50
50
70
80

Puretone threshold averages were 56.25 decibels for the left ear and 62.5 decibels for the right ear.  Speech discrimination scores were 96 percent for both ears.

That audiometric evaluation demonstrates that the Veteran had level I hearing in the left ear (between 50 and 57 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination) and level I hearing in the right ear (between 58 and 65 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both the poorer and the better ear at level I hearing loss, a 0 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  The Veteran's left ear demonstrates an exceptional level of hearing impairment because the puretone threshold at each of the four specified frequencies is 55 decibels or more.  When an exceptional pattern of hearing loss exists, VA is to use the higher level of Tables VI and VIa.  Table VI indicates that the Veteran has level I hearing loss in the left ear.  Table VIa indicates that the Veteran has level IV hearing loss in the left ear (between 56 and 62 average puretone decibel hearing loss).  Entering these numeric designations into Table VII, with the poorer ear at level IV hearing loss and the better ear at level I hearing loss, a 0 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

To the extent that the Veteran contends that his hearing loss is more severe than the current 0 percent rating, the Board observes that the Veteran is competent to report symptoms such as difficulty hearing soft voices, high frequencies, and difficulty discriminating during conversations.  Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran as lay person is competent to report information of which he has personal knowledge, that he can gather through his senses.)  Despite the competence of the Veteran's observation, a higher schedular rating for hearing loss requires not only a description of symptoms, but greater objectively-measured levels of hearing loss.

The Board concludes that the preponderance of the evidence is against granting an increased rating for service-connected bilateral hearing loss disability.  The Board further finds that there have been no distinct periods of time during which the Veteran's disability warranted any compensable rating.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, it is not necessary to go any further than the first step.  The rating criteria are not inadequate.  The record does not indicate that the manifestations of his disability are in excess of that which is contemplated by the schedular criteria.  Higher ratings are available, but the Veteran does not meet the criteria for any higher rating.  In addition, marked interference with employment and frequent hospitalization due to hearing loss are not shown.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

A compensable disability rating for bilateral hearing loss is denied.


REMAND

With regard to the claim for service connection for a prostate disability, due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran has received a number of VA examinations addressing his prostate disability, but only one of the examiners provided an opinion regarding the relationship between a prostate disability and active service.  In December 2010, a VA examiner opined that the Veteran's prostate disability was at least as likely as not related to in-service exposure to herbicides.  However, the examiner assumed that the Veteran had prostate cancer when providing that opinion.  The medical evidence of record, including the 2005 biopsy that the examiner cited as evidence of prostate cancer, does not indicate that the Veteran had prostate cancer.  In June 2010, the Veteran's treating physician indicated that the Veteran had a "pre-malignant" prostate condition.  As the opinion of the December 2010 examiner was predicated on inaccurate information, it is inadequate for the purpose of rendering a decision in the instant case.  The Veteran should be provided with an additional medical examination addressing the etiology of his prostate condition.

With regard to the Veteran's claims for service connection for hypertension and IBS, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record at least suggests that the Veteran may have a current hypertension and IBS disability, and the Veteran contends that the symptoms are connected either to in-service experiences or to service-connected PTSD.  The Board finds that an examination should be provided to the Veteran on remand.

With regard to the claim for a disability rating in excess of 70 percent for PTSD, the present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran last received an examination addressing his PTSD in October 2011.  During his February 2013 hearing before the undersigned, the Veteran and his witness stated that the symptoms associated with his PTSD were worsening.  Accordingly, an additional examination should be obtained on remand that fully addresses the current severity of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  Specifically, attempt to obtain treatment records from private physicians addressing the Veteran's claimed conditions, including Dr. E.G., Dr. R.S.A., Dr. JM.M., and any other private physicians identified by the Veteran.

2.  Then, schedule the Veteran for examinations addressing the claimed prostate condition, hypertension, and IBS with physicians of appropriate expertise.  The examiner must review the claims file and should note that review in the report.  A detailed rationale for all opinions expressed should be provided.  After examining the Veteran, address the following questions:

a) Regarding the Veteran's prostate disability:

i) Is it at least as likely as not (50 percent or greater probability) that any prostate disability had onset in service or is otherwise related to service?  The opinion should assume that the Veteran was exposed to herbicides while serving in Vietnam.  The opinion should also address the opinions of record (opinions dated March 2010, June 2010, and May 2011) suggesting that there is a relationship between any prostate disability and active service.

ii) Is it at least as likely as not (50 percent probability or greater) that any prostate disability was caused by service-connected PTSD?

iii) Is it at least as likely as not (50 percent probability or greater) that any prostate disability was aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD?

b) Regarding the Veteran's claimed hypertension disability:

i) Does the Veteran currently have hypertension, or has had hypertension at any time since June 2009?

ii) If the Veteran has hypertension, is it at least as likely as not (50 percent or greater probability) that hypertension had onset in service or is otherwise related to service?  The opinion should assume that the Veteran was exposed to herbicides while serving in Vietnam.

iii) If the Veteran has hypertension, is it at least as likely as not (50 percent probability or greater) that hypertension was caused by service-connected PTSD?  The opinion should address the January 2013 medical opinion suggesting that there is a relationship between the hypertension and service-connected PTSD.

iv) If the Veteran has hypertension, is it at least as likely as not (50 percent probability or greater) that hypertension disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD?

c) Regarding the Veteran's claimed IBS disability:

i) Does the Veteran currently have IBS, or has he suffered from IBS at any time since June 2009?

ii) If the Veteran has IBS, is it at least as likely as not (50 percent or greater probability) that IBS disability had onset in service or is otherwise related to service?  The opinion should assume that the Veteran was exposed to herbicides while serving in Vietnam.

iii) If the Veteran has IBS, is it at least as likely as not (50 percent probability or greater) that IBS was caused by service-connected PTSD?  

iv) If the Veteran has IBS, is it at least as likely as not (50 percent probability or greater) that IBS disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD?

3.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of PTSD.  All indicated tests and studies must be performed.  The examiner must review the claim file and should note that review in the report.  Following a review of the claims file, including the Veteran's statements, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by PTSD.

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


